
	

113 S1325 IS: Small Business Tax Credits Improvement Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1325
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Begich (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  small employer health insurance credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Tax Credits Improvement
			 Act.
		2.Modification of small
			 employer health insurance credit
			(a)Increase in
			 eligible business size
				(1)In
			 generalSubparagraph (A) of section 45R(d)(1) of the Internal
			 Revenue Code of 1986 is amended by striking 25 and inserting
			 50.
				(2)Phaseout
			 amountParagraph (1) of section 45R(c) of such Code is
			 amended—
					(A)by striking
			 10 and inserting 20, and
					(B)by striking
			 15 and inserting 30.
					(3)Maximum average
			 annual wagesSubparagraph (B) of section 45R(d)(3) of such Code
			 is amended—
					(A)by redesignating
			 clause (ii) as clause (iii),
					(B)by striking
			 2013 in clause (iii), as so redesignated, and inserting
			 2014,
					(C)by striking
			 $25,000 in clause (iii), as so redesignated, and inserting
			 $37,500,
					(D)by striking
			 calendar year 2012 in clause (iii), as so redesignated, and
			 inserting calendar year 2013, and
					(E)by inserting
			 after clause (i) the following new clause:
						
							(ii)2014The
				dollar amount in effect under this paragraph for taxable years beginning in
				2014 is
				$37,500.
							.
					(b)Elimination of
			 uniform percentage contribution requirementParagraph (4) of
			 section 45R(d) of the Internal Revenue Code of 1986 is amended by striking
			 a uniform percentage (not less than 50 percent) and inserting
			 at least 50 percent.
			(c)Elimination of
			 cap relating to average local premiumsSubsection (b) of section
			 45R of the Internal Revenue Code of 1986 is amended by striking the
			 lesser of and all that follows and inserting the aggregate
			 amount of nonelective contributions the employer made on behalf of its
			 employees during the taxable year under the arrangement described in subsection
			 (d)(4) for premiums for qualified health plans offered by the employer to its
			 employees through an Exchange..
			(d)Credit
			 availability for employee-Owners and family members in certain
			 casesSubparagraph (A) of section 45R(e)(1) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking the
			 period at the end and inserting a comma, and
				(2)by adding at the
			 end the following flush text:
					
						unless
				at least 1 full-time equivalent employee who is not described in clause (i),
				(ii), (iii), or (iv) for the taxable year was employed by the employer for at
				least 6 months during the taxable year (or the entire period during the taxable
				year that the business was in existence, if shorter than 6
				months)..
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
